PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/062,847
Filing Date: 7 Mar 2016
Appellant(s): Purple Innovation, LLC



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 6/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1, 2, 5-10, 12, 15, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (8,919,750) in view of Landi et al. (6,415,583).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (8,919,750) in view of Landi et al. (6,415,583) and further in view of Pearce (6,026,527).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (8,919,750) in view of Landi et al. (6,415,583).
(2) Response to Argument
A.	Appellant argues that the combination of Pearce et al. and Landi et al. would result in perforation of the buckling walls as well as the skin.  Furthermore, the would be perforation of the buckling walls would not have met the requirement of laterally “enclose” spaces in claims 1 and 15. 
First, Appellant agrees that the combination of Pearce et al. and Landi et al. would result in perforation of the skin.  
Second, one of ordinary skill in the art would have the ability and freedom to choose to apply the perforation to the buckling walls or not.  Furthermore, claims 1 and 15 do not require that the buckling walls are free of perforation.
Finally, Appellant is arguing a requirement that is not in the claims.  The term “enclose” does not exclude perforation in the walls enclosing a space.  For example, the backyard is being enclosed by a fence.  It is known that fences could have perforation in the walls.
B.	Appellant argues that the combination of Pearce et al. and Landi et al. do not teach the features of claims 3 and 17. 
The features of claims 3 and 17 have been met by Pearce, not Pearce et al. or Landi et al.  In the Final Rejection dated 11/30/2021, it was confirmed that Appellant did not argue the rejection based on the combination of Pearce et al., Landi et al. and Pearce.  As such, the rejection is proper and is maintained.
C.	Appellant also argues that Pearce et al. show the skin 202 to be the same cross-sectional area, and Landi et al. shows the sheet 50 to comprise a greater area.  As such, Pearce et al. and Landi et al. do not meet the features of claim 10.
Appellant’s comparison of the skin 202 and the sheet 50 is not a correct comparison of the claimed features of claim 10.  Claim 10 states “a total cross-sectional area of the array of the plurality of columns being greater than another total cross-sectional area of the another array of the skin.”  It is interpreted that claim 10 intends to claim the total area of the columns being greater than the total area of the skin because the skin has holes.  As a combination of Pearce et al. and Landi et al., the modified skin of Pearce et al. would comprise holes which results in a reduction of total area.  

















For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Xuan Lan Nguyen/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

Conferees:
Robert Siconolfi
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                                                                                                                                                                                                        
Joshua Kennedy
/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.